CHARGE TO THE JURY.
Thompson, Justice.
Gentlemen of the jury—The question for you to decide is one involving the life of the prisoner. It is for you to say whether he is guilty or not guilty. The material point in this case is, whe*460ther the prisoner at the bai- is the person who shipped on |10„u.c] fjolkar, in 1818, as sworn to by David Valentine, Oliver King, Peter Willis and Mr: Bogart,
The offence as charged in the indictment, if committed at all, is an aggravated piratical murder. It took place upon the high seas, and is therefore within the jurisdiction of this court.
It satisfactorily appears by the evidence, that the Holkar cleared for Cnracoá in October, 1818. There can be no doubt of this fact: indeed, it is not denied.- It appears also that the vessel was commanded by Captain Brown ; 'that her crew, with the exception of one person, was composed of coloured people. This appears by the testimony of Diana, King, Willis, Mr. Bogart and Mr. Conklin, ' It Appears by the register of the ship and Kotariallist of Mr. Bogart, (’which -agree with each other) that Alexander Cheevers, Charles Montiza, Patrick Butler, (called Cook) James Irving, Charles Robinson, (the prisoner,) King, the witness, and the mate were the crew of the vessel. The vessel sailed for Curacoa, since which time nothing has been heard of her. The insurances upon the Holkar, and her cargo have long since been paid. There is no doubt therefore the vessel has been lost, whether in the manner ■related by King, or not, remains for you to determine.
Before his honour recapitulated King’s testimony, he "called th’e attention of the jury to the infamy of his character. It appears (said he) by the record of the General .Sessions that King has been convicted of a larceny, and •has been sentenced to the state prison-—has served out his time, and has received a pardon from the Executive Of -the estate, for the' purpose of- making him a witness against -the prisoner—all since the commission of the ah*461leged murder. His honour observed; he had no doubt of the efficacy of the pardon, and that he was now a competent witness; his credibility, however, Was still a subject for the consideration of the jury. The law haS made him a competent witness; but the jury were not compelled to believe him, and he should advise the jury to give no weight to his testimony where he was not corroborated by others. He averted to the examination of King, made on the 3d of June, 1819, immediately on his arrival in this country. The objection then to his credibility did not exist. That examination, and his testimony here to day, appear to agree in all essential particulars'; and it appears by justice Hopson, that it was not possible for him to have had access to that pá'per.
His honour instructed the jury, that the testimony of King ought to have no - weight in their minds, unless corroborated by others, or by the circumstances of the case —arid proceeded to detail the principal facts of the loss of the vessel, and the murder of Captain Brown, the mate, and Captain Humphries, as related by King, (see his testimony.) He remarked upon the consistency of King’s story—the minute history of the circumstances he had given—the difficulty, not to say impossibility of King’s framing such a connected chain of facts.
It could not have escaped the jury (said his honour) that the case depended materially upon the circumstam ces. Before hs enumerated them; he remarked upon the nature of circumstantial evidence. A number of cases ■have been cited and read, to show you the dangerous tendency of this kind of proof. It is possible an innocent person may have suffered, but such cases, (if any ‘such there were;) could be no objection to this kind of *462evidence ; if jurors were to disregard it, there would be an end to the administration of law, and to government. It was (he observed) the duty of the jury to weigh all the evidence for and against "the prisoner, and that fair and legal inferences were to be made from facts and circumstances proved—they were often more satisfactory and conclusive than the testimony of witnesses.*
Then as to the identity of the prisoner. Notwithstanding he shipped on board the Holkar by the name of Charles Robinson, and was known only by the name of Tom Jones, yet it appeared by the testimony of a number of witnesses he was the same person. Diana Valentine swears positively, that she was well acquainted with the prisoner; that she had boarded in the same house with him before the Holkar sailed. Peter Willis has known the prisoner for ten years, and testifies he shipped on board the Holkar; he knew him in this city *463by the name of Tom Jones. Julia Freeman, Mary Adams, (see the testimony) swear they knew the prisoner; he was called Jones. There was no doubt, continued his hon-our, that the prisoner at the bar was the same person who ' x 1 shipped on board the Holkar by the name of Charles Robinson, and that he is the same person known by the witnesses by the name of Tom Jones.
His honour then proceeded to recapitulate the circumstances of the case—the sailing of the Holkar—no information having since been received of her—King’s examination—his connected story—the recognition and arrest of the prisoner—King's testimony, &c. -and concluded that the case depended almost entirely upon his testimony—as he was proved to be á convicted felon, although restored to competency by the clemency of the executive, it was the duty of the jury to sift his teslimony—that where he was not corroborated on the main points, by testimony of witnesses, or by the circumstances, they ought to pay no regard to it, and that if after a full and impartial view of the case, they were satisfied the evidence did not support the indictment, or if they had a fair and reasonable doubt, it was their duty to acquit; but if they were satisfied that King was corroborated by the testimony of other witnesses and by the circumstances of the case, and they had no reasonable doubt of the prisoner’s guilt, it was their duty to say so.
He was found guilty, and sentenced to be executed on the 11th-June, 1824.

See the note preceding How’s case, ante, page 410. The remarks of. Justice Park, in his charge to the jury in the case of the King v. John Thurtell, for the murder of Mr. Weare, Hertford assises, January 1824, are too beautiful and appropriate -to be omitted, He says, remarking upon circumstantial evidence:
“ The eye of Omniscience can alone see the truth in all cases; .circumstantial evidence is there out of the question ; but clothed as we are with the infirmities of human nature, how are we to get at the truth without a concatenation of circumstrnees ? Though in human judicature, imperfect as it must necessarily be, it' sometimes happens, perhaps in the course of one hundred years, that in a few solitary instances, owing to the minute and curious circumstances which sometimes envelope human transactions, error has been committed from a reliance on circumstantial evidence; yet this species of evidence, in the opinion of all those who are most conversant with the administration of justice, and most skilled in judicial proceedings, is much more .satisfactory than the testimony of a single individual, who swears he has seen a fact committed.”